Citation Nr: 1530803	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to January 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he developed bilateral hearing loss and tinnitus, secondary to his inservice noise exposure.  Specifically, he reported inservice exposure to heavy artillery fire, bombs, and explosions.  He also testified that he served as a radio operator and was frequently exposed to high frequency static due to power surges.

Historically, the Veteran served on active duty in the Army from June 1972 to January 1974.  His report of separation, Form DD 214, noted that he was an M16 expert.  The report also listed his inservice specialty as radio operator.  Thus, the record clearly establishes that the Veteran was exposed to noise during service.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.  In September 1971, the Veteran underwent a pre-enlistment examination.  An authorized audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
20
5
5
20
5
The Veteran's November 1973 separation examination noted that the authorized audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
/
10
LEFT
5
10
10
/
10

In July 2010, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss and tinnitus.

A.  Bilateral Hearing Loss

The current medical evidence of record includes multiple diagnoses of a bilateral hearing loss disability as defined for VA purposes, including on an August 2010 private audiological evaluation and a January 2011 VA audiological examination.  38 C.F.R. § 3.385.  

The January 2011 VA audiological examination, along with a March 2011 addendum, noted the VA examiner's opinion that the Veteran's bilateral hearing loss was "less likely as not" caused by his military service.  In support of this opinion, the VA examiner opined that the Veteran's hearing was normal on his separation examination, and that there was no evidence to support hearing loss on a delayed onset basis.

In support of his claim, the Veteran submitted a September 2014 medical opinion from his private audiologist.  The private audiologist opined that there was strong support for the conclusion that military noise exposure was the direct cause of the Veteran's hearing loss and tinnitus.  In support of this opinion, the audiologist cited the type and intensity of the Veteran's military noise exposure incidents.  

Based upon a longitudinal review of the record, the Board finds the Veteran's contentions concerning his inservice exposure to acoustic trauma are both competent and credible evidence.  His contentions are further supported by his service personnel records.  The Board also notes that a comparison of the Veteran's pre-enlistment and separation examinations revealed a positive threshold shift in 3/4 of the decibel levels tested in the left ear and 1/2 of the decibel levels tested in the right ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Finally, the Board finds the conflicting medical opinions submitted herein to be of equal probate value.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

B.  Tinnitus

The VA examiner in January 2011 opined that the Veteran's current tinnitus was "less likely than not" related to the Veteran's military service.  In support of this opinion, the VA examiner noted the onset of the Veteran's tinnitus as having started five to ten years after his discharge.

In support of his claim, the Veteran submitted a September 2014 medical opinion from his private audiologist.  The private audiologist opined that there was strong support for the conclusion that military noise exposure was the direct cause of the Veteran's hearing loss and tinnitus.  In support of this opinion, the audiologist cited the type and intensity of the Veteran's military noise exposure incidents.  

Soon after January 2011 VA examination, the Veteran reported that the VA examiner did not correctly report his history of tinnitus.  Specifically, he submitted statements and testimony indicating that his tinnitus began during his military service, and that it has significantly worsened in the past five to ten years.  The Veteran statements that his tinnitus began in service are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Moreover, the Board finds that these statements credible. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


